Appeal from an order of the Supreme Court at Special Term, entered December 11, 1946, in New York County, which denied a motion by defendant for a further verified bill of particulars or an order of preclusion.
Per Curiam.
The order appealed from denying the motion for a further verified bill of particulars should be modified by directing plaintiff to serve a further verified bill of particulars on items (bb) and (cc) omitting the final clause beginning with the words “ and the terms ” and ending with “ were to be performed”, and to amplify his answer to item (e) by stating the times when and the places where plaintiff procured bookings and engagements for defendant for performances by defendant with the companies, organizations and series named in plaintiff’s answer to (e), the dates of each such performance and specifying whether such bookings and engagements were written or oral.
In default of serving such further bill, plaintiff should be precluded from offering proof insofar as plaintiff has failed to furnish the particulars allowed.
The order appealed from should be modified, accordingly, and as so modified should be affirmed, with $20 costs and disbursements to the appellant.
Martin, P. J., Glennon, Dore, Cohn and Van Voorhis, JJ., concur.
Order unanimously modified in accordance with opinion and as so modified affirmed, with $20 costs and disbursements to the appellant. Settle order on notice.